DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	Claims 1 - 16 are allowed.
Reasons For Allowance Over Prior Art
3.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of interference mitigation in wireless networks. Specifically, the independent claims require several steps, including requesting and granting an association request with a wireless device, creating a socket and receiving a connection request, and establishing the connection. These steps are all well known in the art. The independent claims further require determining interference measurements for a set of wireless channels, and when the interference on the channel in use is above a threshold, creating a second BSS on a different channel, disassociating the connected device and reassociating it on the second channel and second BSS, and reestablishing the connection. It is well known in the art to take some action to mitigate interference when interference is too great, but the specific steps of creating a new BSS, and reassociating the device and reestablishing the connection was not found in the prior art. The closest prior art, Herzen (US 20140307571 A1) discloses an interference mitigation strategy of, when interference is too high, switching the relevant devices to a new frequency (SAW algorithm involves switching channels if interference would be less in new configuration; see paragraph [0047] and the following Table). However, this is explicitly not creating a new BSS, and explicitly not disassociating and reassociating the attached devices. This BSS creation and disassociation/reassociation was not found in a similar context, and the Examiner does not believe one of ordinary skill in the art would have found I obvious to do, as it would be superfluous—Herzen accomplishes the goal of interference mitigation without the overhead and hit to throughput from disassociation/reassociation, or the overhead required to set up/tear down a BSS. Hansen, (US 20030040319 A1), discloses a similar invention directed towards switching channels based on interference being too high (see paragraphs [0030 – 0094]). However, Hansen also does not disclose setting up a new BSS, and does not disclose the disassociation/reassociation. The Examiner believes that Herzen is the best available prior art, and believes that one of ordinary skill in the art would not have found it obvious to combine with another reference(s) such that the independent claims would be taught. Therefore claims 1 - 16 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Kinthada - US 20160373995 A1 – Interference mitigation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464      

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464